Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt and entry of Applicant’s Preliminary Amendment dated October 13, 2021 is acknowledged.

Claim Objections
Claims 51-58 are objected to because of the following informalities: Appropriate correction is required.
In claim 51, line 2, -- rotating electrical -- should be inserted before “machine”, for consistency.
In claim 51, the last line, -- rotating electrical -- should be inserted before “machine”, for consistency.
In claim 56, line 2, -- rotating electrical -- should be inserted before “machine”, for consistency.
In claim 56, the second to last line, -- rotating electrical -- should be inserted before “machine”, for consistency.
In claim 57, line 1, -- rotating electrical -- should be inserted before “machine”, for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 55, line 2, “a prime mover” is a double recitation of the prime mover in claim 51, causing ambiguity.
In claim 55, the last line, “an electrical machine” is a double recitation of the electrical machine in claim 51, causing ambiguity.
In claim 57, line 2, “the removable covers” is inaccurate and should be changed to -- the at least one removable cover --.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grillenberger ‘797 and ‘756 are cited to show a dynamoelectric machine having openings with a grid.
Wiseman is cited to show an electric motor having inlet and outlet openings with removable covers.
Gundel is cited to show a square fan housing with four outlets.
KR 20-0188578 is cited to show a square fan housing with four outlets having blocking films.
DE 3432503 is cited to show a fan having an outlet with guiding vanes.

Allowable Subject Matter
Claims 39-50 are allowed.

Claims 51-54, 56, and 58 contain allowable subject matter; the informalities therein should be corrected.

Claims 55 and 57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is CN 104358695 (note the attached English machine translation), which discloses an adaptor 110 comprising a plurality of unnumbered side walls; a top wall; and a bottom wall, wherein each of the plurality of side walls, the top wall, and the bottom wall includes an air outlet shown generally at 110 with an outlet shape, each air outlet provided in a first part of the corresponding wall, in a direction of air flow, and a removable cover 130 with an outlet 132. The air outlets may be selectively blocked off using the removable cover. The  removable cover is arranged to direct air flow to the air outlet in a subsequent wall in the direction of the airflow.

Adaptors which connect a rotating electrical machine to a prime mover are known in the art; see for example Haydock 6,271,608 which discloses an adaptor 30 which connects a rotating electrical machine 21 to a prime mover (a prime mover, or engine; see column 3, lines 27-29).

However, none of the prior art discloses or suggests a second part of at least one of the plurality of side walls, the top wall, and the bottom wall has an aperture which is blocked off using the removable cover, the removable being cover arranged so as to increase a cross-sectional area of air flow towards the air outlet of the subsequent wall in the direction of the airflow.
 
It is noted that the present application does not currently have a Power of Attorney (note the Filing Receipt, for example). If Applicant desires to communicate with the Examiner in order to make an Examiner’s Amendment, then a Power of Attorney must be filed in order for the Examiner to be authorized to make any Examiner’s Amendment. Note MPEP §408.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745